Citation Nr: 1124216	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right knee. 

2.  Entitlement to service connection for degenerative joint disease of the left wrist, (degenerative changes claimed as sprain). 

3.  Entitlement to service connection for degenerative changes, lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran provided testimony at an August 2009 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

The Board remanded the Veteran's appeal in October 2009.  However, regarding the issue of entitlement to service connection for degenerative changes of the lumbar spine, there has not been substantial compliance with the remand directives; therefore, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for degenerative changes, lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right knee disability with traumatic arthritis has been productive of complaints of pain and swelling; objectively, the evidence demonstrates extension limited to no more than 10 degrees, with no additional limitation of motion due to factors such as pain or weakness.

2.  From February 28, 2008 to August 22, 2008, the Veteran's right knee disability with traumatic arthritis has been productive of complaints of pain and swelling; objectively, the evidence demonstrates flexion limited to no more than 40 degrees, with no additional limitation of motion due to factors such as pain or weakness.

3.  From August 23, 2008, the Veteran's right knee disability with traumatic arthritis has been productive of complaints of pain and swelling; objectively, the evidence demonstrates painful limitation of flexion to 105 degrees, with no additional limitation of motion due to factors such as pain or weakness.

4.  Degenerative joint disease (degenerative changes) of the left wrist was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected right knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5261 (2010).

2.  From February 28, 2008 to August 22, 2010, the criteria for a separate disability evaluation of 20 percent, but no more, for limitation of flexion of the service-connected right knee have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5260 (2010); VAOPGCPREC 9-04 (September 17, 2004).  

3.  From August 23, 2010, the criteria for a separate disability evaluation of 10 percent, but no more, for service-connected right knee traumatic arthritis with painful limitation of flexion have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Codes 5010-5260 (2010).

4.  Degenerative joint disease (degenerative changes) of the left wrist was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim of entitlement to service connection for degenerative joint disease of the left wrist (degenerative changes), the RO provided the Veteran pre-adjudication notice by letter dated in October 2006.  

Regarding the claim of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right knee, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements, but has made no such assertions in this case.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The Veteran was notified that his claim was awarded with an effective date of October 17, 2006, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Further, he was provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, and he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Finally, the elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the August 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained private and VA outpatient treatment records, afforded the Veteran VA examinations, assisted the Veteran in obtaining evidence, and provided the Veteran the opportunity to present testimony at a hearing before the undersigned.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  There has been full compliance with the October 2009 remand, at least with regard to the two claims adjudicated in this decision.  See Stegall v. West, supra.

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating Law and Regulations

The Veteran maintains that he is entitled to an initial evaluation greater than 10 percent for his service-connected right knee disability.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding the Veteran's right knee, where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In the present case, in a March 2007 rating decision, the RO granted service connection and assigned a 10 percent evaluation for the Veteran's right knee disability under Diagnostic Code (DC) 5010-5261, arthritis due to trauma and limitation of leg extension.  38 C.F.R. § 4.71a, DC 5010-5261.    

DC 5010 provides that traumatic arthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Regarding range of motion, applicable laws and regulations provide that the normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.

The DC's that govern the limitation of motion of the knee are 5260 and 5261.  DC 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  Finally, a 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.  A 40 percent rating is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Where a claimant has both limitation of flexion and limitation of extension of the same leg, separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (September 17, 2004).  

Right Knee 

The Veteran's right knee disability is currently evaluated as 10 percent disabling under DC 5010-5261, arthritis due to trauma and limitation of leg extension.  
38 C.F.R. § 4.71a, DC 5010-5261.  At the outset, the Board notes that during the pendency of the appeal, in a December 2010 rating decision, the RO granted service connection for a right knee scar and assigned a separate 10 percent evaluation effective August 23, 2010.  As the issue of an initial evaluation in excess of 10 percent for a right knee scar is not before the Board, the evidence pertaining to the Veteran's scar will not be addressed in this decision.

Private treatment records dated in December 2006 demonstrate the Veteran complained of right knee pain.  The physician diagnosed chondromalacia of the patella and recommended arthroscopic surgery.  

The Veteran underwent a VA examination in January 2007.  At the time, he reported experiencing constant severe pain with intermittent locking, as well as instability and swelling.  He denied surgery, but indicated that he had attempted physical therapy, however, with a poor response.  He was currently employed as an instructor but reported that his knee disability slowed him down, as he had decreased mobility.  He further reported that his activities of daily living were slowed due to his disability.  He reported that he experienced flare-ups on a daily basis, which included severe pain on a 10/10 level, requiring him to wear a brace.  

On examination, right knee range of motion was from 10 to 110 degrees with pain.  Range of motion was not limited following repetitive use.  There was no instability, tenderness, or crepitus.  Lachman's, drawer tests, and varus and valgus stress testing were negative.  McMurray testing was positive for a meniscal injury medially.  X-rays of the Veteran's right knee demonstrated a small suprapatellar effusion.  Upon examination, the examiner diagnosed the Veteran with a right knee medial meniscus injury.   

A June 2007 VA outpatient orthopedic consultation note shows the Veteran's right knee range of motion from 5 degrees extension to 100 degrees flexion with some pain.  There was minimal effusion with no apprehension sign.  There was no crepitus.  There was tenderness to palpation of the medial and lateral joint lines.  The knee was stable to varus and valgus stress testing.  An MRI of the right knee demonstrated degenerative changes of both menisci without tears, intact cruciates, and a Baker's cyst.  The examiner diagnosed right knee arthritis.

VA outpatient treatment records dated in July through August 2007 demonstrate that the Veteran sought treatment for right knee pain.    

VA outpatient treatment records dated in October 2007 through December demonstrate that the Veteran complained of a swollen right knee.  

A November 2007 VA outpatient treatment record demonstrates that the Veteran sought treatment for his right knee arthritis.  He reported that his knee gave way when he was walking up stairs.  

A December 2007 VA outpatient treatment record shows that the Veteran went to the emergency room complaining of sharp and stabbing pain, resulting in a diagnosis of a severely swollen right knee.  

VA outpatient treatment records dated in January 2008 demonstrate that the Veteran underwent physical therapy for his right knee disability.  

Private and VA outpatient treatment records in February 2008 show the Veteran continued to complain of right knee pain.  A VA record from February 28, 2008 demonstrates right knee range of motion of 0 degrees extension to 40 degrees flexion.  

A March 2008 private record shows the Veteran sought treatment for right knee pain and was advised not to return to work for five days.  

A May 2009 private treatment record demonstrates the Veteran underwent surgery; the diagnosis was right knee meniscus tear, patellofemoral chondromalacia, and a large loculated baker cyst.  

During the August 2009 hearing before the Board, the Veteran testified that he underwent surgery for his right knee in May 2009, and that since the surgery his condition had worsened.  He further testified that he worked as an instructor at a mechanic school and he spent most of the day on his feet, however, his right knee disability causes him pain.  

VA outpatient treatment records dated in September through October of 2009 demonstrate the Veteran sought treatment for his swollen right knee. 

A December 2009 private treatment record demonstrates mild degenerative changes of the Veteran's right knee and a Baker's cyst.  

A February 2010 private treatment record demonstrates that the Veteran underwent surgery for a right knee lateral meniscus tear.  

A May 2010 VA outpatient treatment record notes a diagnosis of degenerative joint disease of the right knee.  

The Veteran underwent a VA examination in August 2010.  At the time, he reported experiencing right knee pain that was present all day, every day.  He reported that the pain ranged from 8 to a 10/10 level in intensity and was dependent upon prolonged standing.  He denied locking, instability, and swelling of the knee.  He reported that he underwent two surgeries on the right knee in May 2009 and February 2010.  He reported that he took pain medication and muscle relaxers for his pain symptoms.  He reported that he was employed as a mechanic but claimed his condition affected him from working at a normal pace, as he could not stand for long periods of time.  He further reported that he occasionally missed work because of knee pain.  He used a cane and a right knee brace.  He denied experiencing flare-ups, as well as any difficulty in performing activities of daily living.  

On examination, range of motion was from 5 degrees extension to 105 degrees flexion, with pain throughout the entire range of motion.  On repetition, there was objective evidence of pain with range of motion; however, the Veteran's range of motion was not additionally limited.  There was tenderness to palpation on the right knee medial compartment and lateral compartment.  There was slight crepitus, but  without warmth or redness.  There was effusion, as well as a recurrent popliteal cyst.  Anterior drawer testing, posterior drawer testing, McMurray's testing, and Lachman's testing were normal.  There was no ankylosis, recurrent subluxation, or lateral instability.  There was no sign of a dislocated cartilage tear.  The right knee was stable to varus and valgus stress testing.  X-rays revealed effusion, as well as degenerative changes.

Private treatment records dated in January through February 2011 show the Veteran sought treatment for right knee pain.  A February 2011 MRI did not demonstrate any evidence of a re-tear of the Veteran's meniscus.  

Based on a review of the evidence, the Board concludes that the Veteran's right knee disability is characterized by arthritis, limitation of extension, limitation of flexion, and pain on motion. 

As indicated above the Veteran is currently rated as 10 percent disabling under DC 5261.  Specifically, the evidence of record demonstrates that the Veteran's extension ranges from 0 to 10 degrees.  See January 2007 and August 2010 VA examinations, June 2007 VA outpatient treatment record, and February 2008 private treatment record.  Thus, as the Veteran has not demonstrated extension limited to 15 degrees, he does not warrant the next higher 20 percent disability rating under DC 5261.  38 C.F.R. § 4.71a, DC 5261.

Regarding flexion, the Veteran has exhibited limitation of flexion of his right knee, as it has been at worst to 40 degrees.  See February 2008 private treatment record.  Therefore, as the evidence demonstrates limitation of flexion to 40 degrees, the Veteran warrants a separate 20 percent disability rating under DC 5260, effective February 28, 2008, the date he exhibited the limitation.  VAOPGCPREC 9-04 (September 17, 2004).  However, the Veteran does not warrant the next higher 30 percent evaluation under DC 5260, as he has not demonstrated flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Indeed, as of August 23, 2010, the date of the most recent VA examination, the Veteran demonstrated flexion to 105 degrees, which is noncompensable under DC 5260.  In this regard, the Board notes that the Veteran demonstrated pain throughout the entire range of motion during the aforementioned examination, as well as x-ray evidence of arthritis.  Thus, as noted above, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Therefore, as the evidence demonstrates noncompensable but limited flexion as well as x-ray evidence of arthritis, the Veteran warrants a separate 10 percent evaluation for arthritis and limitation of leg extension from August 23, 2010.  38 C.F.R. § 4.71a, DC 5010-5260; see also 38 C.F.R. § 4.59..  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present case, the record reveals consistent complaints of right knee pain and swelling throughout the rating period on appeal.  During the January 2007 VA examination, the Veteran stated that he experienced constant and severe pain, as well as swelling.  The January 2007 VA examiner noted that the Veteran had been utilizing a knee brace.  VA outpatient treatment records dated in July 2007 through October 2009 demonstrate the Veteran complained of right knee pain and swelling.  During the August 2010 VA examination, the Veteran stated that he experienced right knee pain all day, every day.  The August 2010 VA examiner noted that the Veteran has been utilizing a cane and brace. 

Despite the findings detailed above, the Board does not conclude that the Veteran's right knee disability picture most nearly approximates the next-higher 20 percent evaluation based on limitation of extension, the next higher 30 percent evaluation based on limitation of flexion from February 28, 2008 to August 22, 2010, or the next higher 20 percent evaluation based on limitation of flexion from August 23, 2010, even when considering additional functional limitation due to factors such as pain and weakness.  Indeed, the VA examiner in January 2007 noted that there was no additional limitation of motion with repetitive use.  Moreover, the VA examiner in August 2010 noted that while there was objective evidence of pain on repetitive range of motion, the Veteran's range of motion was not additionally limited.  Accordingly, the Board notes that the Veteran performed all range of motion testing with pain.  However, while pain is established, there is no objective evidence to show that such pain caused additional functional limitation to such extent as to warrant a higher rating.

The Board has also considered whether the Veteran is entitled to an increased rating under any alternate DC.  As the evidence fails to establish ankylosis, DC 5256 is not for application.  Likewise, DC 5258 is not applicable, while the evidence demonstrates effusion, the Veteran does not demonstrate dislocated semilunar cartilage with frequent episodes of  locking pain; specifically, the August 2010 VA examiner indicated that there was no sign of a dislocated cartilage tear.  Similarly, although the Veteran complained of instability during the January 2007 VA examination, as well as during VA outpatient treatment in November 2007, the objective evidence of record fails to show lateral instability or recurrent subluxation; thus, DC 5257 is inapplicable.  See VAOPGCPREC 23-97 (July 1, 1997) (separate evaluations for flexion and extension).  

In short, the evidence does not support an evaluation in excess of 10 percent for the underlying right knee disability but does support a separate evaluation for loss of flexion, at the 20 percent rate beginning on February 28, 2008 and at the 10 percent rate beginning on August 23, 2010.  

Extraschedular Considerations

During the January 2007 VA examination, the Veteran indicated that his decreased mobility in his right knee has cause him to work at a slower pace in his position as an instructor for mechanics.  Moreover, a March 2008 private treatment record shows the Veteran sought treatment for his right knee pain and was advised not to return to work for five days.  Further, during the May 2010 VA examination, the Veteran reported that he occasionally misses work because of knee pain.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee condition.  The discussion above reflects that the Veteran's knee disability is primarily manifested by arthritis, pain, and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As noted above, the Veteran reported being employed at his August 2010 examination.  This case accordingly does not raise a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Left Wrist

The Veteran contends that he currently suffers from a left wrist condition which he sustained during service.  

The Veteran's service treatment records contain a June 1986 record demonstrating the Veteran sought treatment for an injured left wrist.  Specifically, the Veteran reported that he fell on his left wrist during a softball game.  X-rays of the left wrist were negative for a fracture.  The examiner diagnosed a left wrist sprain.  The Veteran's March 1998 separation physical examination is negative for complaints, treatment, or a diagnosis of a left wrist injury.  He also denied all orthopedic problems, other than with regard to the feet, in his March 1998 Report of Medical History.

Post-service records include January 2007 and October 2010 VA examinations, a February 2008 VA outpatient treatment record, and an August 2009 hearing transcript.  

The Veteran underwent a VA examination in January 2007.  At the time, the Veteran reported that he fell and injured his left wrist during service, which was diagnosed as a strain, as x-rays were negative.  He further reported that he had experienced pain since that time.  Upon examination, the examiner diagnosed degenerative joint disease of the left wrist.  The examiner opined that the Veteran's left wrist degenerative joint disease was less likely than not related to his sprain during service.  The examiner further indicated that there was no evidence of continued complaint or diagnosis of a chronic condition during service; however, without the claims file, this opinion is incomplete.  

A February 2008 VA outpatient treatment record demonstrates the Veteran sought treatment for left wrist pain and was fitted for a left wrist brace. 

During the August 2009 hearing before the Board, the Veteran testified that he did not have any problems with his left wrist prior to entering service.  The Veteran further testified that he injured his left wrist during service when he was in a field and fell into a foxhole, but indicated that he does not remember when the injury occurred.  

The Veteran underwent a second VA examination in October 2010.  At the time, the Veteran reported that he injured his wrist when he fell in a foxhole in Berlin, Germany.  He indicated that he has never made a complete recovery.  He reported that he did not have any left wrist problems prior to service.   The examiner noted that a June 2007 x-ray shows a mildly widened scapholunate interval, but is otherwise negative.  The examiner diagnosed a left wrist sprain.  

Upon examination and review of the Veteran's claims file, the examiner opined that the Veteran's current left wrist complaints were less likely than not related to service.  In providing this opinion, in the medical history section of the report, the examiner noted that review of the service treatment records shows that in June 1986, the Veteran sought treatment for left wrist pain after falling on it during a softball game, resulting in a diagnosis of a sprained wrist.  The Veteran was treated conservatively and instructed to return to the clinic if his symptoms worsened.  There were no further notes within the treatment records indicating a left wrist problems.  The examiner concluded that the Veteran's service treatment records demonstrated that he complained of left wrist pain once during service, and that the injury and pain associated with it were apparently transitory, as no further notes were found to suggest chronic sequela from this injury.  The examiner further indicated that, other than the equivocal widening of the scapholunate interval, x-rays were negative.   

In the present case, the preponderance of the evidence is against the claim for service connection.  The Board notes the Veteran has current diagnoses, including a left wrist sprain, as well as degenerative joint disease of the left wrist.  The Board further notes that the Veteran was treated for a left wrist sprain in June 1986 during service; however, there were no subsequent in-service complaints, and his March 1998 separation physical examination report is negative for complaints, treatment, or a diagnosis of a left wrist condition.  Further, the first post-service medical evidence of a left wrist condition was not until January 2007, approximately nine years after the separation from service.  Therefore, there is no evidence showing a chronic condition in service, nor is there evidence of the disability within one year following separation from service.  

Moreover, the October 2010 VA examination is the only medical evidence of record addressing the etiology of the Veteran's current diagnosis of a left wrist sprain, where the VA examiner expressly rejected a causal relationship between the Veteran's wrist disorder and his service.  He further indicated that the Veteran's June 2007 x-rays demonstrate a widened scapholunate interval, but are otherwise negative.  Specifically, the examiner stated, that the Veteran's current left wrist complaints are less likely than not related to service, noting that review of the service treatment records shows that in June 1986, the Veteran sought treatment for left wrist pain after falling on it during a softball game, resulting in a diagnosis of a sprained wrist.  The Veteran was treated conservatively and instructed to return to the clinic if his symptoms worsened.  There were no further notes within the treatment records indicating a left wrist problems.  The examiner concluded that the Veteran's service treatment records demonstrated that he complained of left wrist pain once during service, and that the injury and pain associated with it was apparently transitory, as no further notes were found to suggest chronic sequela from this injury.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, to the extent that the Veteran has linked left wrist symptoms back to service, his opinion is markedly in conflict with the March 1998 Report of Medical History.  At that time, he denied all such disorders.  Any contention of continuous symptoms since service, therefore, would not be credible because it would conflict with the earlier statement from the time of separation from service.  Moreover, the Veteran is not competent to provide a medical opinion based solely upon causation, as opposed to observed continuity-of-symptomatology, absent a showing of medical training, credentials, or expertise.  38 C.F.R. § 3.159(a)(2).  The Veteran's lay opinion accordingly has no probative value.  Rather, the Board finds the October 2010 VA examiner's opinion to be by far the most probative opinion of record.  

In light of the aforementioned, the Board concludes that service connection for a left wrist disorder must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).    




ORDER

Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis of the right knee is denied. 

From February 28, 2008 to August 22, 2010, entitlement to a separate 20 percent evaluation for limitation of flexion of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits. 

From August 23, 2010, entitlement to a separate 10 percent evaluation for arthritis with painful limitation of flexion of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to service connection for left wrist degenerative joint disease (degenerative changes) is denied. 


REMAND

Regarding the issue of service connection for degenerative changes of the lumbar spine, when the Board last reviewed the claim, it noted that the Veteran was examined in connection with this claim in April 2007.  The examiner found, based on his examination and review of the claims file, that the Veteran's disability was less likely than not a result of his service.

The Board further noted, that after the April 2007 VA examination, the Veteran submitted a report of his treating VA physician dated in February 2008.  This physician stated that the Veteran is under her care and currently being treated for low back pain.  The physician indicated that the Veteran reported back pain that began initially in 1979 following a motor vehicle accident in the military.  The Veteran was noted to have reinjured his back in 1981.  Records of the Veteran's treatment were noted to be available and to document this. The physician then opined that "[i]n my opinion, [the Veteran's] back problems today are directly related to his injuries in the military."

As such, the Board remanded the matter in October 2009 and specifically requested that the Veteran's claims folder be reviewed by the examiner who prepared the April 2007 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum that addresses the evidence associated with the Veteran's claims file since April 2007.  Specifically, the examiner was requested to offer an opinion as to whether it is at least as likely as not that the Veteran has a low back disability that had its onset in service or within one year of service.  Moreover, the examiner was requested to comment on the evidence associated with the Veteran's claims file since April 2007, specifically the February 2008 opinion of the Veteran's treating VA physician, and indicate whether this additional evidence changes his opinion that the Veteran's diagnosed low back condition is less likely than not a result of his service.

While the remand directives were largely complied with, the October 2010 VA examiner failed to reference or mention the aforementioned February 2008 opinion submitted by the Veteran's treating VA physician.  As this opinion is considered critical, because it provides a positive nexus opinion between the Veteran's claimed back disability and his service, this matter must be remanded again.  

Upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the October 2010 VA report (or a suitable substitute if this examiner is unavailable), for the purpose of preparing an addendum that addresses the evidence associated with the Veteran's claims file since April 2007, specifically the February 2008 report of his treating physician indicating a positive link between the Veteran's service and his current low back condition.  Such an examination is necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the October 2010 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum that addresses the evidence associated with the Veteran's claims file since April 2007, specifically the February 2008 report of his treating physician indicating a positive link between the Veteran's service and his current low back condition.
 
The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review of the entire record in the examination report.

The report of examination should contain a detailed account of all manifestations of any low back disability found to be present, and specify the diagnosis or diagnoses. 

The examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a low back disability that had its onset in service or within one year of service. In this regard, the examiner must specifically comment on the evidence associated with the Veteran's claims file since April 2007, specifically the February 2008 opinion of the Veteran's treating VA physician, and indicate whether this additional evidence changes his opinion that the Veteran's diagnosed low back condition is less likely than not a result of his service.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


